DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.   
Drawings
The drawings are objected to because the reference characters of FIGS. 1-6, 9, and 11-18 are not legible.  See 37 CFR 1.84(p)(1).  Additionally, Applicant should confirm that the numbers, letters, and reference characters measure at least .32 cm. (1/8 inch) in height.  See 37 CFR 1.84(p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshoji et al. et al. (U.S. Pat. Pub. No. 2014/0233360, hereinafter “Koshoji”).  
Regarding Claim 14, Kishoji discloses an electronic device (Abstract, ¶ [0005]), comprising: a front cover (11) and a back cover (23), disposed spaced apart from each other and opposite to each other (FIG. 2), a side frame (24, 25, 27, 28), connected between the front cover and the back cover to define a receiving space (an area between 11 and 23; FIG. 2), wherein the side frame (24, 25, 27, 28) further defines a through hole communicating to the receiving space and an external environment of the electronic device (FIG. 2), and a pressing assembly (31) engaged with the side frame (24, 25, 27, 28) and at least partially received in the receiving space (FIG. 2), wherein the pressing assembly comprises: a signal triggering element (16; FIG. 2), fixedly received in the receiving space (FIG. 2), a limiting member (47), disposed on an inner wall of the through hole and protruding towards the through hole (FIG. 5), a button post (52), received in the through hole (FIG. 5), wherein an end of the button post (52) is disposed adjacent to but spaced apart from the signal triggering element (16) in a first state (e.g., a state wherein the thick-lined embodiment of 52 shown in FIG. 5 is realized and 52 is not in contact with 16), and the end of the button post (52) is in contact with the signal triggering element in a second state (e.g., a state wherein the thin-lined embodiment of 52 shown in FIG. 5 is realized and 52 is in contact with 16), a button cap (41), at least partially received in the through hole and connected to the other end of the button post (12), and a snap board (43), fastened to a side of the button cap (41) facing the signal triggering element (16) and configured with a hook (42) engaged with the limiting member (47) in the first state (FIG. 5).  
Regarding Claim 15, Kishoji discloses that two ends of the snap board (43) are configured with two hooks (42; FIG. 5), a distance exists between each of the two hooks (42) and the side of the button cap (41) facing the signal triggering element (FIG. 5), two limiting members (47) are opposite to each other and disposed on the inner wall of the through hole (FIG. 5), and each of the two limiting members (47) is disposed between each of the two hooks (42) and the side of the button cap (41) facing the signal triggering element along the distance (e.g., a bottom side of 41 facing 16 and between each of 42; FIG. 5), the two hooks (43) are slidable in the through hole (FIG. 5), and the two hooks (43) are engaged with the two limiting members (42) in the first state, and separated from the two limiting members (42) in the second state (FIG. 5).
Regarding Claim 19, Kishoji discloses a main board (MNBD), received in the receiving space (FIG. 2), wherein the signal triggering element (16) is fixedly disposed on the main board (via 15), and a display screen (13; FIG. 5), attached to the front cover (11) and disposed between the front cover (11) and the side frame (e.g., portion 28). 

    PNG
    media_image1.png
    902
    613
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Pat. No. CN204289177U, hereinafter “Chen”) in view of Koshoji et al. (U.S. Pat. Pub. No. 2014/0233360, hereinafter “Koshoji”). 
Specifically, regarding Claim 1, Chen discloses a button assembly (Abstract, FIG. 1), comprising a side frame (2), and a button (1; FIG. 2) configured to extend through the side frame (2; FIG. 2), wherein the side frame (2) defines a button hole (21; FIG. 1), a limiting protrusion (24) is arranged on an inner wall of the button hole (21; FIG. 1), the button comprises: a button post (12), received in the button hole (21) to further extend through the side frame (2; FIG. 1), a button cap (11), connected to the button post (12) and at least partially received in the button hole (21; FIG. 1), and a snap board (SB; FIG. 1 reproduced and annotated below), fastened to a side of the button cap (11), wherein the snap board (SB) is configured with a hook (13) engaged with the limiting protrusion (24) for limiting (FIG. 1).  Chen does not disclose the claimed signal triggering element.  

    PNG
    media_image2.png
    594
    599
    media_image2.png
    Greyscale

However, Koshoji discloses a signal triggering element (16; FIG. 2) fixedly disposed inside a side frame (24, 25, 27, 28; e.g., between 11 and 23 and 24, 25, 27, 28, as shown in FIG. 2), disposed adjacent a button post (52; FIG. 2).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koshoji with those of Chen to provide an enclosed cap facing a signal triggering element to securely actuate an electrical connection while being free from foreign object interference. 
Regarding Claim 2, Chen discloses two limiting protrusions (24) are disposed on two opposite inner walls of the button hole (21) along a length direction of the button hole (21; FIG. 1), and two ends of the snap board (SB) corresponding to two ends of the button cap (11) along a length direction of the button cap (11) are configured with two hooks (13) respectively (FIG. 1 above). 
Regarding Claim 7, Chen discloses a side of the side frame (2) close to the signal triggering element defines a button guide hole (211, 212) communicating with the button hole (21; FIG. 1), the button post (12) is received in and extends through the button guide hole (211, 212; FIG. 1), and an outer wall of the button post (12) is engaged with an inner circumferential wall of the button guide hole (211, 212) with a clearance fit (FIG. 1).
Regarding Claim 8, Chen discloses an end of the button post (12) away from the button cap (11) is configured with a seal ring (32) along a circumferential direction of the button post (12; FIG. 1), and an outer circumferential wall of the seal ring (32) is engaged with the inner circumferential wall of the button guide hole (211, 212) with an interference fit (FIG. 1).
Regarding Claim 9, Chen discloses the side of the button cap (11) facing the signal triggering element is configured with a guide post (131; FIG. 1), the guide post (131) extends through the snap board (SB; SB extends through a thick portion of 11 between each of 122 towards a thin edge portion of 11 on a right side of 131, 132 in FIG. 1), and a position of the snap board (SB) through which the guide post (131) extends is at a side of the hook (13) close to the button post (12), and the side frame (2) defines a guide hole (211), the guide post (131) is partially received in the guide hole (211), and an outer wall of the guide post (131) is engaged with an inner wall of the guide post (131) with a clearance fit (FIG. 1). 
Regarding Claim 10, the combination of Chen and Koshoji discloses substantially all of the limitations of the present invention, and Chen further discloses a button cap (11) configured with a plurality of pressing portions along a length direction of the button cap (e.g., any outer surface portion along a surface of 11 opposite an end portion of 12; FIG. 1), but does not disclose the claimed pluralities.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a plurality of button posts and signal triggering elements to provide increased input and output options for device users since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 3, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Koshoji in view of Pelletier et al. (U.S. Pat. No. 10,102,985, hereinafter “Pelletier”). 
The combination of Chen and Koshoji discloses substantially all of the limitations of the present invention but does not disclose the claimed rivet holes, rivets, and snap boards. 
However, Pelletier discloses (i) a button cap that defines two rivet holes (306; FIG. 3A) at the two ends of the button cap (300) along the length direction of the button cap (FIG. 3A), each of the two rivet holes (306) is defined by a side of the button cap facing the button post being recessed inwardly (FIG. 3A), and the button (106) further comprises two rivets (220; e.g., when utilized as spring bars as discussed at, e.g., col. 3, ll. 7-19), extending through the snap board (204A, 204B, hereinafter “204”, at 324; FIG. 3A, a portion of which is reproduced and annotated below) and received into the two rivet holes (306) respectively, outer walls of the two rivets (220) are engaged with inner walls of the two rivet holes (306) with an interference fit (FIG. 3A), as recited in Claim 3, and (ii) that the button comprises two snap boards (204A, 204B; FIG. 3A), fastened to two ends of the button cap (at 308) along a length direction of the button cap (FIG. 3A), and the button post (314) is connected to a portion of the button cap between the two ends fastened to the two snap boards (204A, 204B), as recited in Claim 11, and (iii) the snap board (204) is configured with an elastic buckle (218), a side of the button cap facing the signal triggering element defines a buckling hole (304; FIG. 3A), and the elastic buckle is fixedly buckled into the buckling hole (FIG. 3A), as recited in Claim 13. 

    PNG
    media_image3.png
    292
    1118
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Pelletier with those of the combination of Chen and Koshoji to ensure an actuating surface that is movably secure with respect to an electronic device housing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koshoji in view of Pelletier et al. (U.S. Pat. No. 10,102,985, hereinafter “Pelletier”). 
Kishoji discloses substantially all of the limitations of the present invention but does not disclose the claimed rivet holes, rivets, and snap board. 
However, Pelletier discloses (i) a button cap that defines two rivet holes (306; FIG. 3A) at the two ends of the button cap (300) along the length direction of the button cap (FIG. 3A), the two rivet holes (306) are defined by the side of the button cap facing the signal triggering element being recessed inwardly (FIG. 3A), the pressing assembly further comprises two rivets (220; e.g., when utilized as spring bars as discussed at, e.g., col. 3, ll. 7-19), extending through the snap board (204A, 204B, hereinafter “204”, at 324; FIG. 3A, a portion of which is reproduced and annotated below) and received into the two rivet holes (306) respectively, outer walls of the two rivets (220) are engaged with inner walls of the two rivet holes (306) with an interference fit (FIG. 3A).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Pelletier with those of Koshoji to ensure an actuating surface that is movably secure with respect to an electronic device housing.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koshoji in view of Ramaciere (U.S. Pat. No. 4,149,662).
Specifically, Kishoji discloses a wearable device (FIG. 1), comprising: a front cover (11) and a back cover (23), disposed spaced apart from each other and opposite to each other (FIG. 5), a side frame (24, 25, 27, 28), connected between the front cover and the back cover to define a receiving space (an area between 11 and 23; FIG. 2), wherein the side frame (24, 25, 27, 28) further defines a through hole communicating to the receiving space and an external environment of the electronic device (FIG. 2), and a pressing assembly (31) engaged with the side frame (24, 25, 27, 28) and at least partially received in the receiving space (FIG. 2), wherein the pressing assembly comprises: a signal triggering element (16; FIG. 2), fixedly received in the receiving space (FIG. 2), a limiting member (47), disposed on an inner wall of the through hole and protruding towards the through hole (FIG. 5), a button post (52), received in the through hole (FIG. 5), wherein an end of the button post (52) is disposed adjacent to but spaced apart from the signal triggering element (16) in a first state (e.g., a state wherein the thick-lined embodiment of 52 shown in FIG. 5 is realized and 52 is not in contact with 16), and the end of the button post (52) is in contact with the signal triggering element in a second state (e.g., a state wherein the thin-lined embodiment of 52 shown in FIG. 5 is realized and 52 is in contact with 16), a button cap (41), at least partially received in the through hole and connected to the other end of the button post (12), and a snap board (43), fastened to a side of the button cap (41) facing the signal triggering element (16) and configured with a hook (42) engaged with the limiting member (47) in the first state (FIG. 5).  Kishoji does not disclose the claimed wearable component.
However, Ramaciere discloses a wearable component (A; FIG. 4), detachably connected to the side frame (13; FIG. 2).
 Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Ramaciere with those of Kishoji to provide a wearable device capable of user personalization via the wearable component.
Allowable Subject Matter
Claims 4-6, 12, 17, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833